 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARMEL TERRACE, L.P.,                                 Case No.: 3:19-cv-02362-WQH-WVG
12                                        Plaintiff,
                                                           ORDER
13   v.
14   JAMES DOWNEY; and DOES 1
     to 10, inclusive,
15
                                       Defendants.
16
     HAYES, Judge:
17
                The matter before the Court is Defendant’s Motion for Leave to Proceed in Forma
18
     Pauperis. (ECF No. 2).
19
                                  PROCEDURAL BACKGROUND
20
            On July 12, 2019, Plaintiff Carmel Terrace, L.P. initiated this action by filing a
21
     Complaint in the Superior Court of California for the County of San Diego, assigned case
22
     number 37-2019-00036259-CL-UD-CTL, against Defendant James Downey. (ECF No. 1-
23
     2 at 7).
24
            On December 10, 2019, Defendant filed a Notice of Removal. (ECF No. 1). The
25
     same day, Defendant filed a Motion for Leave to Proceed in Forma Pauperis. (ECF No.
26
     2).
27
28

                                                       1
                                                                            3:19-cv-02362-WQH-WVG
 1                                          DISCUSSION
 2         The court has an independent duty to assess whether federal subject matter
 3   jurisdiction exists. See United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960,
 4   967 (9th Cir. 2004) (stating that “the district court had a duty to establish subject matter
 5   jurisdiction over the removed action sua sponte, whether the parties raised the issue or
 6   not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996). Because
 7   subject matter jurisdiction may not be waived by the parties, a district court must remand
 8   a removed case if it lacks jurisdiction over the matter. Kelton Arms Condominium Owners
 9   Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003); accord Sparta
10   Surgical Corp. v. Nat’l Ass’n of Sec. Dealers, Inc., 159 F.3d 1209, 1211 (9th Cir. 1998);
11   see also 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the
12   district court lacks subject matter jurisdiction, the case shall be remanded.”).
13         The federal removal statute provides, in relevant part:
14         Except as otherwise expressly provided by Act of Congress, any civil action
           brought in a State court of which the district courts of the United States have
15
           original jurisdiction, may be removed by the defendant or the defendants, to
16         the district court of the United States for the district and division embracing
           the place where such action is pending.
17
18   28 U.S.C. § 1441(a). “The defendant bears the burden of establishing that removal is
19   proper.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th
20   Cir. 2009). “The removal statute is strictly construed against removal jurisdiction,” id.,
21   and removal jurisdiction “‘must be rejected if there is any doubt as to the right of removal
22   in the first instance’” Geographic Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102,
23   1106 (9th Cir. 2010) (quoting Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (per
24   curiam)).
25         District courts have federal question jurisdiction over “all civil actions that arise
26   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “A case
27   ‘arises under’ federal law either where federal law creates the cause of action or ‘where the
28   vindication of a right under state law necessarily turn[s] on some construction of federal

                                                   2
                                                                              3:19-cv-02362-WQH-WVG
 1   law.’” Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088-89 (9th Cir. 2002)
 2   (modification in original) (citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust,
 3   463 U.S. 1, 8-9 (1983)). “[T]he presence or absence of federal-question jurisdiction is
 4   governed by the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction
 5   exists only when a federal question is presented on the face of the plaintiff's properly
 6   pleaded complaint.” Placer Dome, Inc., 582 F.3d at 1091; Ultramar Am. Ltd. v. Dwelle,
 7   900 F.2d 1412, 1414 (9th Cir. 1990) (“Ordinarily, the existence of federal question
 8   jurisdiction is determined from the face of the complaint.”). “In determining the existence
 9   of removal jurisdiction, based upon a federal question, the court must look to the complaint
10   as of the time the removal petition was filed. Jurisdiction is based on the complaint as
11   originally filed” Abada v. Charles Schwab & Co., 300 F.3d 1112, 1117 (9th Cir. 2002)
12   (citation and quotation marks omitted). The Supreme Court has held that “a case may not
13   be removed to federal court on the basis of a federal defense, ... even if the defense is
14   anticipated in the plaintiff’s complaint.” Rivet v. Regions Bank, 522 U.S. 470, 475 (1998)
15   (citing Franchise Tax Bd. Of Cal. v. Construction Laborers Vacation Trust for Southern
16   Cal., 463 U.S. 1, 14 (1983)). The federal element must be “direct and essential” to the
17   claim, as opposed to “incidental” or “attenuated.” Berg v. Leason, 32 F.3d 422, 424 (9th
18   Cir. 1994).
19         Defendant contends that there is “original jurisdiction over the Unlawful Detainer
20   Action because it is a federally related action under the Fair Debt Collections Practices
21   Act.” (ECF No. 1 at 2-3). The underlying state action is based upon state law. The only
22   claim Plaintiff asserts is for unlawful detainer. Plaintiff does not state any federal causes
23   of action or prayers for relief. The federal element is not “direct and essential” to the claim
24   and is “incidental” or “attenuated.” See Berg v. Leason, 32 F.3d 422, 424 (9th Cir. 1994).
25   The Court concludes that the underlying action does not include a federal issue and that
26   removal is not permitted.
27
28

                                                    3
                                                                              3:19-cv-02362-WQH-WVG
 1                                       CONCLUSION
 2         IT IS HEREBY ORDERED that this action is REMANDED to the Superior Court
 3   for the State of California, County of San Diego, where it was originally filed under case
 4   number 37-2019-00036259-CL-UD-CTL.
 5         IT IS FURTHER ORDERED that Defendant’s Motion to Proceed in Forma Pauperis
 6   (ECF No. 2) is DENIED as moot.
 7   Dated: December 11, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                          3:19-cv-02362-WQH-WVG
